Citation Nr: 9910945	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-09 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to evaluation in excess of 10 percent for 
schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

REMAND

The veteran's most recent VA medical examination for 
compensation purposes was conducted in October 1994, more 
than four years ago.

A review of the record demonstrates that in an August 1995 
supplemental statement of the case, the RO increased the 
evaluation for the veteran's schizophrenic reaction from 
noncompensable to 10 percent disabling based on VA outpatient 
treatment records.  

Where there is evidence that a disability has undergone an 
increase in severity since the last examination, VA has a 
duty to afford a contemporaneous examination.  38 C.F.R. §§ 
3.326, 3.327 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

It appears that the veteran was scheduled for VA examinations 
in July 1997 and January 1998, and failed to report for the 
examinations.  The Board observes that the veteran has a 
responsibility to report for scheduled VA examinations.  If 
he fails to report for a necessary examination scheduled in 
conjunction with a claim for increase, the claim will be 
denied.  38 C.F.R. § 3.326 (1998).  It is incumbent upon the 
VA to notify the veteran of the reasons why an examination 
has been scheduled so that the veteran can make an informed 
decision as to whether to report.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-193 (1991)).

The veteran has not been afforded the provisions of 38 C.F.R. 
§ 3.326.  It could be prejudicial for the Board to deny the 
veteran's claim on the basis of that regulation in the first 
instance.  Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. 
Brown, 4 Vet. App. 468 (1993).  See Dusek v. Derwinski, 2 
Vet. App. 519, 521-522 (1992) (citing 38 C.F.R. § 3.655).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).
 
The evidence in the case file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration.  A copy of the SSA decision, as well as the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issue on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for schizophrenic reaction 
subsequent to July 1995.  After obtaining 
the proper authorization from the 
veteran, the RO should obtain and 
associate with the claims folder copies 
of treatment records from those 
facilities identified by the veteran, and 
which have not already been associated 
with the claims folder.   

2.  The RO should ascertain from the 
veteran whether he has ever applied for 
Social Security disability benefits. If 
the veteran's response is in the 
affirmative, the RO should contact the 
Social Security Administration (SSA) and 
obtain copies of all available documents 
concerning the Appellant's claim for 
Social Security benefits, as well as any 
determinations made by the SSA with 
respect to the veteran's claim for Social 
Security benefits. Any such records so 
obtained from the SSA should be 
associated with the veteran's claims 
folder.

3.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the current severity of his 
psychiatric disability.  He should be 
advised of the consequences of a failure 
to report for the scheduled examination, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. § 
3.655 (1998).  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  If there are 
other psychiatric disorders found, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The examiner should review 
the claims file and a copy of this remand 
prior to completion of the examination.  
The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The examiner should provide an 
explanation of the meaning of the 
assigned score under DSM-IV.  The 
examiner must also comment on the 
presence or absence of the symptoms 
enumerated in the revised rating 
criteria.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case, including the 
provisions of 38 C.F.R. § 3.655, if relevant.  Thereafter, 
the case should then be returned to the Board for further 
appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to the 
final outcome of this case.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1996). 




